Title: Virginia Delegates to Benjamin Harrison, 10 April 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia April 10th 1783
We take the opportunity by a Gentn. who sets off to North Carolina tomorrow; and whose route lays through Richmond to Communicate to Yr. Excellency copies of Papers sent by Sr. Guy Carleton & Admiral Digby and brought by an Aid of the Former Yesterday to the Office of Foreign Affairs. we believe them to be Perfectly Authentic and as they are a full Confirmation of what we have before informd your Excelly they need no further Comment.

We sincerely congratulate Your Excelly and our fellow Citizens on the Happy Event
We take the liberty to inform Your Excelly that the State of New York has made an offer to Congress of a tract of land included in the boundaries of the Township of Kingston or Esopus on the North River, accompanied by a provisional act of Incorporation, granting certain Privilidges of Jurisdiction in civil matters—except in cases concerning the Property of the Soil &c. the Policy of which is to Induce Congress to fix their residence in that State.
The Delegates of Virginia and Maryland, conceiving that a more Central Situation for Congress, accompanied with other equal or superior advantages might possibly be more agreeable, and that an Offer of a Small tract of Territory by Virginia & Maryland in the Neighbourhood of George Town on Potowmack might meet with the Acceptance of Congress in Preference to that offerd by New York, especially if a more ample and Enlarged Jurisdiction shd be Annexd thereto—have Conceived it their Duty to inform their states respectively of the steps taken by New York—that if they think proper they may Conjointly adopt such p[o]licy as they may deem most Eligible to Induce Congress to fix their Residence in a Place which we Humbly Conceive wd. be not only more Generally agreeable to the States, but wd. be so manifestly advantageous to the states Immediately in the Vicinage of the Seat of General Government.
We shall endeavor to procure before the Assembly sits a copy of the Grant of New York with the Boundaries therein assigned for the Jurisdiction of Congress, which will be transmitted to your Excelly to be laid before them
Since writing the above, Official dispatches from Mr. Adams, Mr. Franklin & Mr. Jay, have arrived announcing the Signature & ratification of the Preliminary Articles by the Belligerent Powers, as mentiond in the Enclosed Proclamation, and an agreement between the Said Powers, to an Arm[i]stice, which we Expect will this day be Proclaimed by order of Congress and transmitted to the Respective States. the same dispatches inform us, that the Definitive treaty is not yet signed, the terms not yet having been adjusted between the Court of Great Britain & the Seven U. Provinces.
The British Prints inform us that in a Division on a debate in their House of Commons, on a Paragraph in their address to their King for approving the Peace a Majority of Sixteen were against the approbation—North & Fox violently opposing the Ministry. the vote for approving was carried in the Lords. how this temper of the Commons may effect the Politics of Europe, or the Ministry of Great Britain time must determine
with the most perfect respect we are Yr. Excelly’s most obedt. Serts.
(Signed in behalf and at the request of the Delegates)
Theok. Bland jr.
